Citation Nr: 0320153	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-13 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neck disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the residuals of a 
head injury, including a visual disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disability of the 
left ulnar nerve, including post-traumatic numbness of the 
4th and 5th digits.  

5.  Entitlement to service connection for a bilateral 
shoulder disability.  

6.  Entitlement to service connection for a right hip 
disability.  

7.  Entitlement to service connection for a hearing loss 
disability.  

8.  Entitlement to service connection for a tinnitus 
disability.  

9.  Entitlement to service connection for an acquired 
psychiatric disorder, including major depression and post-
traumatic stress disorder (PTSD). 

10.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip 
disability.  

12.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disability 
manifested by sunstroke or heatstroke residuals.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel







INTRODUCTION

The veteran had active duty from May 1955 to April 1957.  He 
also apparently had additional periods of service on active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) in the Army National Guard.

The Board of Veterans' Appeals (Board) received this case on 
appeal from decisions of the RO dated October 1996, February 
1997, and November 1997.  The veteran testified at local 
hearings in February 1997 and April 1998.  

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for low 
back, neck, right knee, and left hip disorders, and for a 
disability manifested by sunstroke or heatstroke residuals 
will be addressed in the REMAND portion of this decision 
following the ORDER.  Several of the other claims must be 
REMANDED, as well, for service connection for bilateral 
shoulder, right hip, and acquired psychiatric disorders, and 
for hearing loss and tinnitus.  

As for the remaining claims-for service connection for 
residuals of a head injury, including a visual disability, 
and for a disability of the left ulnar nerve, including post-
traumatic numbness of the 4th and 5th digits, the Board will 
reopen these claims because new and material evidence has 
been submitted regarding them.  But after reopening these 
claims, they also will require additional development 
prior to actually adjudicating them on the full merits.  And 
since the Board is reopening these claims and requesting 
further development concerning them, before actually deciding 
these issues, the veteran obviously is not prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).







FINDINGS OF FACT

1.  In June 1997, the veteran was assessed with diplopia due 
to head trauma from a motorcycle accident in August 1987, 
while on INACDUTRA.  

2.  In September 1996, the veteran was assessed with post-
traumatic disability of the left ulnar nerve, also due to his 
August 1987 motorcycle accident while on INACDUTRA.  

3.  Those statements containing nexus opinions were not of 
record at the time of the last final denials of the claims 
for service connection for residuals of a head injury, 
including a visual disability, and for a disability of the 
left ulnar nerve, including post-traumatic numbness of the 
4th and 5th digits; and the nexus statements are 
so significant they must be considered in order to fairly 
decide the merits of these claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for the residuals of a head 
injury, including a visual disability.  38 U.S.C.A. §§ 1131, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a disability of the left 
ulnar nerve, including post-traumatic numbness of the 4th and 
5th digits.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

There are certain exceptions, however, to the applicability 
of the VCAA.  Although recent VCAA regulatory amendments 
changed 38 C.F.R. § 3.156(a) insofar as the definition of 
what constitutes "new" and "material" evidence, this change 
only applies to petitions to reopen that were received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 
29, 2001).  Here, the veteran filed his petitions to reopen 
his claims well before August 2001, and they were last 
subject to the RO's November 1997 rating decision.  So the 
new regulation does not apply with respect to the definition 
of what constitutes new and material evidence.

As for the remainder of the VCAA requirements pertaining to 
the preliminary notification and duty to assist, the Board 
will defer making a determination concerning those 
requirements until after completion of the additional 
development discussed in the REMAND following the ORDER.  
This additional development will include obtaining the 
veteran's Social Security Administration (SSA) records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran alleges that he suffers from left hand and arm 
disability and visual disturbances as a result of his August 
1987 in-service motorcycle accident.  



The RO initially denied the veteran's original claims of 
service connection for a left ulnar nerve disability in 
October 1990, and for residuals of a head injury, including 
the visual disturbance of diplopia, in May 1994.  He since 
has submitted petitions to reopen these claims, which the RO 
also denied, precipitating this appeal to the Board.

Previously denied claims, if not timely appealed, are final 
and binding on the veteran based on the evidence then of 
record.  To reopen the claims, there must be new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103-05.  

If the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the Board determines the veteran has produced new and 
material evidence, his claim must be reopened.  VA must then 
evaluate the merits of the claim, de novo, but only after 
ensuring that the duty to assist-VCAA included, 
has been satisfied.  



In October 1990, the RO found that there was no evidence 
connecting the 
post-service ulnar nerve transposition procedure or residuals 
to service, and determined that there was no nexus between a 
left upper extremity disorder and the in-service motorcycle 
accident.  In May 1994, the RO found that the veteran's 
diplopia was a residual of a 1992 intercurrent motor vehicle 
accident (MVA) where his vehicle struck a deer, and not any 
service incident.  

Subsequent to those decisions, the veteran was assessed with 
post-traumatic disability of the left ulnar nerve-due to his 
August 1987 motorcycle injury.  See the report of his 
September 1996 VA compensation and pension examination.  He 
also was assessed with diplopia-from the August 1987 head 
trauma as well.  See the report of his June 1997 VA 
examination.

Although the veteran has sustained multiple additional 
intercurrent injuries after service, including work-related 
injuries where he was seen by a physician, and intervening 
motor vehicle accidents, the above medical opinions are 
presumed to be credible-albeit only for the limited purpose 
of determining whether new and material evidence has been 
submitted.  See Justus, 3 Vet. App. at 513.  

So despite any difference of opinion concerning the cause of 
the conditions at issue, the claims for service connection 
must be reopened because the VA examiner's opinions of cause-
and-effect relationships between the current symptoms and the 
injury in service were not of record at the time of the last 
final denial of the claims.  Therefore, to this extent, the 
appeal is granted.

Since the Board is reopening the claims, the question then 
becomes whether the veteran is entitled to service connection 
for the residuals of a head injury, to include a visual 
disability, or for a disability of the left ulnar nerve, to 
include post-traumatic numbness of the 4th and 5th digits.  
Before deciding these issues, though, the Board must first 
obtain his SSA records.  Medical nexus opinions then need to 
be obtained based on a full, comprehensive review of the 
record.  So adjudication of these issues will be deferred 
until this development is completed.  



ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim of service connection for the residuals 
of a head injury, including a visual disability, is granted, 
subject to the further development necessary to properly 
adjudicate this claim on the full merits.

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for a disability 
of the left ulnar nerve, including post-traumatic numbness of 
the 4th and 5th digits, is granted, subject to the further 
development necessary to properly adjudicate this claim on 
the full merits.


REMAND

The veteran has repeatedly stated that SSA has determined he 
is permanently and totally disabled, possibly due to the 
conditions at issue.  The records of this agency therefore 
must be obtained because they are potentially relevant to his 
current appeal with VA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Also, apparently, the veteran's service medical records 
(SMRs) from his first period of active duty from May 1955 to 
April 1957 were presumed destroyed in a fire at the National 
Personnel Records Center (NPRC), which is a military records 
repository located in St. Louis, Missouri.  (A 1973 fire at 
that facility destroyed about 80 percent of the records for 
Army personnel discharged between November 1, 1912, and 
January 1, 1960.)  The RO should verify that the NPRC does 
not now have the veteran's SMRs from this initial period of 
active service, particularly his discharge examination.  
Also, his reserve periods of service still require 
verification.  All SMRs, including entrance, retention, and 
exit examinations should be obtained for these periods.  



VA medical opinions also are necessary to properly adjudicate 
the claims for service connection for a left hand disability, 
visual disturbances, an acquired psychiatric disorder, 
tinnitus, and hearing loss.  38 U.S.C.A. § 5103A(d).

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence concerning his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development and 
consideration:

1.  Obtain the veteran's records from the 
Social Security Administration (SSA) 
concerning his claim for disability 
benefits with that agency, including a 
copy of the decision itself and all 
medical records considered when making 
the determination.

2.  Clarify the exact dates the veteran 
was on regular active duty (AD), active 
duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).

3.  Based on these dates, make another 
attempt to obtain the veteran's SMRs for 
both his active and subsequent reserve 
service through official channels.  To do 
this, it may be necessary to obtain his 
leave and earnings statement (LES), his 
unit information, or other information 
concerning his unit's higher headquarters 
or from the finance center.  If any 
records don't exist or cannot be 
obtained, the RO must send him VCAA 
notice (1) identifying which records were 
not obtained; (2) explaining the efforts 
made to get them; and (3) informing him 
of any further action to be taken 
concerning his claims.  



3.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for the claimed disabilities 
at issue since January 1994.  After 
securing the necessary releases, obtain 
any records not already on file.

5.  After determining the exact dates the 
veteran was on AD, ACDUTRA, and 
INACDUTRA, schedule him for VA 
ophthalmologic, neurological, 
audiological, and psychiatric 
examinations to obtain the following 
opinions:

(a) The ophthalmologic examiner should 
indicate whether the veteran has any 
residual eye disability that is due to, 
or was permanently aggravated by, his 
1987 motorcycle accident while on 
INACDUTRA, or during any other period of 
active duty (from 1955-1957) or verified 
period of ACDUTRA or INACDUTRA.

(b) The neurological examiner should 
indicate whether the veteran has a 
disability of his left ulnar nerve, 
including the 4th and 5th digits of his 
left hand, which is due to the 1987 
motorcycle accident while on INACDUTRA or 
the result of any other period of 
active duty (1955-1957) or verified 
period of ACDUTRA or INACDUTRA.

(c)  The ear examiner should indicate 
whether the veteran's hearing loss or 
tinnitus was incurred or aggravated by a 
period of active duty (1955-1957) 
or a verified period of ACDUTRA or 
INACDUTRA.



(d)  The psychiatric examiner should 
indicate whether the veteran currently 
has a mental disorder that is due to, or 
was permanently aggravated by, his 1987 
motorcycle accident while on INACDUTRA or 
the result of any other period of active 
duty (1955-1957) or verified period of 
ACDUTRA or INACDUTRA.

6.  Following completion of any other 
necessary development, readjudicate the 
claims at issue.  If the benefits sought 
on appeal remain denied, prepare a SSOC, 
send it to the veteran, and give him 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals




 


